DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) dated June 24, 2022 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Response to Remarks/Amendments
The reply submitted on June 24, 2022 has been entered and considered.  The amendment is sufficient to overcome each ground of rejection set forth in the previous Office action and the pending claims are in condition for allowance.
With regard to the rejection of claim 48 under 35 USC 112(b), the rejection is withdrawn in view of the amendment to incorporate the structure of each compound into the claim, removing reference to the specification.
With regard to the rejection of claims 54, 56, 57, 61, 70, 75, 79 and 83 under 35 USC 112(a) for not being enabled over the full scope of the claims, the rejection has been overcome by the amendment to cancel each rejected claim.  Accordingly, the rejection is withdrawn.  

REASONS FOR ALLOWANCE



















The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods are novel and non-obvious over the prior. The novelty lies in the particular substituents on the terminal phenyl ring.  The closest prior art is US 2016/0024115, for example.  The prior art teaches a structurally similar compounds which are pyrimido-diazepinone compounds of the formula 
    PNG
    media_image1.png
    101
    173
    media_image1.png
    Greyscale
.  However, the prior art compounds differ structurally from those of the instant claims in that the pyrimidine-N-phenyl moiety of instant formula (I) is fused together into a tetracyclic structure in the prior art. Nothing in the prior art would have provided any suggestion or motivation to make the changes necessary to arrive at the compounds of the instant claims. As such, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Claims 1-50 and 78 (renumbered 1-51) are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alicia L Otton/
Primary Examiner, Art Unit 1699